DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brendan Dix on 12/7/2021.
The application has been amended as follows: 
“positioned in alignment” in each of claim 1, lines 19-20 and claim 18, line 23 has been changed to –positioned in vertical alignment—
“planar wherein” in claim 18, line 5 has been changed to –planar, wherein—
“plate wherein” in claim 18, line 43 has been changed to –plate, wherein—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references discloses or renders obvious all of the limitations of claim 1 or claim 18, specifically the feature of “a protrusion coupled to and extending coplanarly from the second section of the extension, the protrusion and the second section each having a respective hole positioned therethrough, the respective holes being positioned in vertical alignment with each other,” in conjunction with the remaining claim features.
Woodruff, U.S. Design Patent No. 506,039 S, for example, teaches a protrusion (protruding apex portion of plate; see figure 1) coupled to and extending coplanarly from a distal section of an extension (see id.), the protrusion and second section each having a respective hole positioned therethrough (see id.), but does not each or render obvious the respective holes being positioned in vertical alignment with each other. See id.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642